Case: 12-14787     Date Filed: 10/30/2013   Page: 1 of 6


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-14787
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 1:08-cr-21104-DMM-10



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

TAUVARIS HALL,
a.k.a. T,

                                                             Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (October 30, 2013)

Before DUBINA, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

     Appellant Tauvaris Hall, proceeding pro se, appeals the district court’s
                 Case: 12-14787       Date Filed: 10/30/2013        Page: 2 of 6


denial of his 2012 motion to reduce his sentence, pursuant to 18 U.S.C.

§ 3582(c)(2) and Amendment 750 to the Sentencing Guidelines.

       In 2006, Hall pled guilty to one count of conspiracy to possess with intent to

distribute cocaine and cocaine base (“crack cocaine”), in violation of 21 U.S.C.

§§ 841(a)(1), 846. The presentence investigation report (PSI) applied the 2008

Sentencing Guidelines Manual to assign Hall a base offense level of 32, pursuant

to U.S.S.G. § 2D1.1, because Hall was responsible for 1,613 grams of cocaine, 391

grams of crack cocaine, and 4,501 grams of marijuana, an equivalent total of 8,147

kilograms of marijuana. 1 After a two-level increase for possessing a dangerous

weapon in the offense and a total three-level reduction for acceptance of

responsibility, Hall’s total offense level was 31. Based on an offense level of 31

and a criminal history category of III, Hall’s guideline range was 135 to 168

months’ imprisonment. The district court sentenced Hall to 72 months’

imprisonment. 2

       In 2012, Hall filed a pro se 18 U.S.C. § 3582(c)(2) motion based on

Amendment 750 to the Sentencing Guidelines, in which he asked the district court


       1
          Pursuant to § 2D1.1(c)(3), an offense involving at least 3,000 kilograms but less than
10,000 kilograms of marijuana would receive a base offense level of 34, but a two-level
reduction to the base offense level applied, pursuant to § 2D1.1 n.10(D)(i), for a base offense
level of 32.
       2
        The government had previously moved for a sentence reduction, pursuant to U.S.S.G.
§ 5K1.1 and 18 U.S.C. § 3553(e), because after his arrest Hall provided substantial assistance.


                                                 2
              Case: 12-14787     Date Filed: 10/30/2013   Page: 3 of 6


that “all new law be applied” that would help reduce his sentence. The district

court denied Hall’s § 3582(c)(2) motion because, even after application of

Amendment 750, his base offense level remained unchanged.

      We review de novo a district court’s decision about the scope of its legal

authority under § 3582(c)(2). United States v. Moore, 541 F.3d 1323, 1326 (11th

Cir. 2008). Pursuant to § 3582, a district court may modify a defendant’s term of

imprisonment where the defendant was sentenced “based on a sentencing range

that has subsequently been lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2). However, a sentence reduction is not authorized under § 3582(c)(2)

if the relevant amendment does not have the effect of lowering the defendant’s

applicable guideline range. U.S.S.G. § 1B1.10(a)(2)(B); United States v.

Hippolyte, 712 F.3d 535, 542 (11th Cir.), cert. denied, ___ U.S. ___ (U. S. Oct. 7,

2013)(No. 12-10828).

      A district court must follow a two-step process in ruling on a § 3582(c)(2)

motion. United States v. Bravo, 203 F.3d 778, 780–81 (11th Cir. 2000). First, the

court must recalculate the defendant’s sentence by “substituting the amended

guideline range for the originally applied guideline range, and then using that new

base level to determine what ultimate sentence it would have imposed.” Id. at 780.

In other words, the court “shall determine the amended guideline range that would

have been applicable to the defendant if the amendment(s) . . . had been in effect at


                                          3
              Case: 12-14787     Date Filed: 10/30/2013    Page: 4 of 6




the time the defendant was sentenced.” U.S.S.G. § 1B1.10(b)(1). Under the

second step, the court must decide whether, in its discretion and in light of the 18

U.S.C. § 3553(a) sentencing factors, to retain the original sentence or to resentence

the defendant under the amended guideline range. Bravo, 203 F.3d at 781.

District courts may not reexamine the other sentencing determinations made at the

original sentencing. See U.S.S.G. § 1B1.10(b)(1) (stating that courts should

substitute only the amendment and “leave all other guideline application decisions

unaffected”); Bravo, 203 F.3d at 780.

      To determine a base offense level for an offense that involves different

controlled substances, the Guidelines provide that each substance is to be

converted to its marijuana equivalent, the quantities are to be added together, and

then the offense level is to be determined based on reference to the Drug Quantity

Table. See U.S.S.G. § 2D1.1, comment. (n.8(B)) (2012). Amendment 750,

effective November 1, 2011, and retroactive, eliminated the two-level reduction to

the combined base offense level where the offense involved both crack cocaine and

other controlled substances. See U.S.S.G. App. C., amend. 750 (2011).

Amendment 750 also lowered the base offense levels for particular crack cocaine

quantities in U.S.S.G. § 2D1.1(c). See id. Under Amendment 750, 1 gram of

crack cocaine equates to 3,571 grams of marijuana. Id.; U.S.S.G. § 2D1.1,


                                          4
              Case: 12-14787    Date Filed: 10/30/2013   Page: 5 of 6


comment. (n.8(D)) (2012). Amendment 750 did not amend the marijuana

equivalency for powder cocaine, which equates 1 gram of powder cocaine to 200

grams of marijuana. U.S.S.G. App. C., amend. 750 (2011); U.S.S.G. § 2D1.1,

comment. (n.8(D)) (2012). A defendant’s base offense level is 32 after

Amendment 750 if he was held accountable for at least 1,000 kilograms, but less

than 3,000 kilograms, of marijuana. U.S.S.G. § 2D1.1(c)(4) (2012).

      Here, we conclude from the record that the district court properly denied

Hall’s § 3582(c)(2) motion. Under the Drug Equivalency Table in effect after

Amendment 750, Hall was responsible for a total of 1,723 kilograms of marijuana:

each of 1,613 grams of cocaine equates to 200 grams of marijuana, for a total of

322.6 kilograms of marijuana; each of 391 grams of crack cocaine equates to 3,571

grams of marijuana, for a total of 1,396.2 kilograms of marijuana; and Hall was

also responsible for a total of 4.5 kilograms of marijuana. A defendant responsible

for 1,723 kilograms of marijuana is assigned a base offense level of 32. See

U.S.S.G. § 2D1.1(c)(4) (2012). Applying the same sentencing determinations

made by the sentencing court, Hall’s adjusted offense level would still be 31, and

his guideline range would remain 135 to 168 months’ imprisonment. See U.S.S.G.

§ 1B1.10(b)(1). Accordingly, the district court did not err when it determined that




                                         5
                Case: 12-14787        Date Filed: 10/30/2013       Page: 6 of 6


it did not have the discretion to reduce Hall’s sentence pursuant to § 3582(c)(2).3

       AFFIRMED.




       3
         Hall also urges this Court to remand his case for sentencing in light of Dorsey v. United
States, 567 U.S. ___, 132 S.Ct. 2321 (2012), and United States v. Hinds, 713 F.3d 1303 (11th
Cir. 2013). Neither case applies here. Dorsey held that Congress intended the Fair Sentencing
Act (FSA) to apply to defendants who committed their offenses before the FSA but were
sentenced after it went into effect. See Dorsey, 567 U.S. ___, 132 S.Ct. at 2326, 2335. Hall both
committed his offense and was sentenced prior to the FSA, and thus Dorsey does not apply. As
for Hinds, it also does not apply in Hall’s case because it applies the Dorsey rule to a de novo
resentencing following the effective date of the Fair Sentencing Act, circumstances which are not
present here. See Hinds, 713 F.3d at 1305.


                                                6